                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         HASSON HEDGEPETH,
                                  11                                                     Case No. 20-00858 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER TO SHOW CAUSE;
Northern District of California




                                                 v.                                      DENYING MOTION FOR STAY AS
 United States District Court




                                  13                                                     UNNECESSARY
                                  14     R. MADDEN,
                                  15                   Respondent.
                                  16
                                                                                         (Docket No. 23)

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus under 28 U.S.C. § 2254, challenging his state conviction. The matter was
                                  20   dismissed after Petitioner failed to file a motion for leave to proceed in forma pauperis
                                  21   (“IFP”) in the time provided, Dkt. No. 10, and then reopened after he filed documents
                                  22   perfecting his IFP application. Dkt. No. 15. The matter was reassigned to this Court on
                                  23   January 22, 2021, after the judge originally assigned to this matter recused herself. Dkt.
                                  24   Nos. 16, 17.
                                  25          On April 7, 2021, the Court dismissed the petition with leave to amend because
                                  26   Petitioner indicated that a request for a new trial was pending in Alameda County Superior
                                  27   Court based on a claim of instructional error. Dkt. No. 5 at 3. Petitioner also included an
                                  28   instructional error claim in the petition and stated that the “instructional error wasn’t
                                   1   presented to any court because my lawyer thought it held no matter despite my request to
                                   2   raise.” Id. at 5. Based on this information, the Court concluded that Petitioner had not
                                   3   exhausted his state court remedies with respect to all the claims presented in the federal
                                   4   petition prior to filing this action. Dkt. No. 19 at 2-3. Accordingly, Petitioner was directed
                                   5   to file an amended petition that included only exhausted claims, as well as given an
                                   6   opportunity to file a renewed motion for a stay to exhausted additional claims. Id. at 3-4.
                                   7          Petitioner has filed a letter stating that the two claims in the petition, which was
                                   8   filed on March 3, 2020, have since been exhausted, and points to supporting exhibits he
                                   9   filed later in this action. Dkt. Nos. 20, citing Dkt. No. 14. In another letter, Petitioner
                                  10   requests that the Court “dismiss” the renewed motion for stay as unnecessary since all his
                                  11   claims are exhausted. Dkt. No. 21. Then on May 24, 2021, Petitioner filed a motion to
                                  12   stay the matter pending resentencing proceedings in state court. Dkt. No. 23.
Northern District of California
 United States District Court




                                  13          In the interest of justice and judicial economy, the Court deems the original petition
                                  14   and the later filed exhibits as the operative petition in this matter. Dkt. Nos. 5, 14.
                                  15   Because no further filing is necessary from Petitioner, his motion for a stay is DENIED as
                                  16   unnecessary.
                                  17

                                  18                                           DISCUSSION
                                  19   I.     Standard of Review
                                  20          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  21   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  22   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  23   § 2254(a).

                                  24          It shall “award the writ or issue an order directing the respondent to show cause
                                  25   why the writ should not be granted, unless it appears from the application that the applicant
                                  26   or person detained is not entitled thereto.” Id. § 2243.
                                  27

                                  28                                                  2
                                   1   II.    Analysis
                                   2          Petitioner claims the following grounds for habeas relief: (1) the trial court erred in
                                   3   failing to give instructions on self-defense, sudden quarrel or heat of passion defenses; and
                                   4
                                       (2) ineffective assistance of appellate counsel for failing to raise the instructional error on
                                   5
                                       appeal. Dkt. No. 5 at 5-6. Liberally construed, these claims are cognizable under § 2254,
                                   6
                                       and merit an answer from Respondent. See Solis v. Garcia, 219 F.3d 922, 929-30 (9th Cir.
                                   7
                                       2000); see Strickland v. Washington, 466 U.S. 668 (1984).
                                   8

                                   9
                                                                                  CONCLUSION
                                  10
                                              For the foregoing reasons, the Court orders as follows:
                                  11
                                              1.     The Clerk shall serve electronically a copy of this order upon the Respondent
                                  12
Northern District of California
 United States District Court




                                       and the Respondent’s attorney, the Attorney General of the State of California, at the
                                  13
                                       following email address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits
                                  14
                                       thereto are available via the Electronic Case Filing System for the Northern District of
                                  15
                                       California. See Dkt. Nos. 5, 14. The Clerk also shall serve a copy of this order on
                                  16
                                       Petitioner.
                                  17
                                              2.     Respondent shall file with the court and serve on Petitioner, within ninety
                                  18
                                       (90) days of the issuance of this order, an answer conforming in all respects to Rule 5 of
                                  19
                                       the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus
                                  20
                                       should not be issued. Respondent shall file with the answer and serve on Petitioner a copy
                                  21
                                       of all portions of the state trial record that have been transcribed previously and that are
                                  22
                                       relevant to a determination of the issues presented by the petition.
                                  23
                                              If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  24
                                       the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  25
                                       answer.
                                  26
                                              3.     Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  27

                                  28                                                  3
                                   1   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                   2   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                   3   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                   4   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                   5   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                   6            4.       It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                   7   that all communications with the Court must be served on Respondent by mailing a true
                                   8   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                   9   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  10   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  11   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  12   Federal Rule of Civil Procedure 41(b).
Northern District of California
 United States District Court




                                  13            This order terminates Docket No. 23.
                                  14            IT IS SO ORDERED.
                                  15   Dated: ___June 2, 2021___________                     ________________________
                                                                                             BETH LABSON FREEMAN
                                  16
                                                                                             United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order to Show Cause; Deny Stay
                                  25   PRO-SE\BLF\HC.20\00858Hedgepeth_osc

                                  26

                                  27

                                  28                                                     4
